DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 33-48, drawn to a method, classified in C01B 32/956.
II. Claims 49-75, 81, 82, 83, drawn to a method, classified in C04B 35/56.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require use of a catalyst in the first step (a), it doesn’t requires a purity at least 99.99%, or that the transformation takes place at above 1750 degrees C and it doesn’t have a forming step where the silicon carbide particles are made and then formed into a volumetric shape where the hardness is less than ¼ of the hardness of silicon carbide particles.  The subcombination has separate utility such as it can be extruded into a solid shape.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require different search and considerations in different class and subclasses. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Glen Belvis on 8/10/22 a provisional election was made with traverse to prosecute the invention of group II, claims 49-75, 81, 82 and 83.
 Affirmation of this election must be made by applicant in replying to this Office action.  Claims 33-48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 49-75, 81-83 are objected to because of the following informalities:  

Claim 49, line 6 states “the catalyzed liquid”. To ensure proper antecedent basis and clarity, it is suggested to add at the end of step a “to produce a catalyzed liquid”.

Claim 49, line 10 states “the cured material”.  To ensure proper antecedent basis and clarity, it is suggested to add at the end of step b “to produce a cured material”.

	
Claim 49, line 12 “the particles” should be amended to “the silicon carbide particles”.
Claim 57, line 2, “the liquid” is unclear as to which liquid in which step this refers to.

Claim 61, line 1 “wherein ratio of”, should be amended to add “the”.

Claims 59, line 2 and 61, line 2, “the liquid” is unclear as to which liquid in which step this refers to.

Claim 63, line 2, “the liquid” is unclear as to which liquid in which step this refers to.

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 49, line 14 “volumetric shape” is unclear. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Yajima (US Pat.: 4117057).  Yajima describes a silicarb-based material that is heated at 400 degrees C (see example 1) to obtain a polycarbosilane with 99.9% purity (see example 1).  The material is comprised of particles (see example 1) and can further be press molded (see example 1).  As to the other features, Yajima does not describe this feature. Specifically, the reference does not describe curing, followed by further heating at above 1750 degrees C or that the molar ratio of the components in the reaction slurry are: 30-85% for carbon, 5-40% for oxygen and 5-35% for silicon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 17, 2022